 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
     LUIS M. SALAS RAZO, on his own behalf Prior Case No. 1:20-cv-00172-NONE-BAM
 7   and on behalf of all others similarly
     situated,                             New Case No. 1:20-cv-00172-NONE-JDP
 8
                        Plaintiff,
 9
            v.                                       ORDER OF RECUSAL AND VACATING
10                                                   SCHEDULING CONFERENCE DATE
11   AT&T MOBILITY SERVICES, LLC, a
     Delaware Corporation; and Does 1 through
12   100, inclusive,

13                      Defendants.

14

15

16          Pursuant to 28 U.S.C. Section 455, disqualification of the magistrate judge to whom this

17   case is presently assigned is appropriate in this matter.

18          IT IS THEREFORE ORDERED that the undersigned recuses herself from all proceedings

19   in this present action. The pending Scheduling Conference currently set before Judge Barbara A.

20   McAuliffe, if any, is HEREBY VACATED.

21          IT IS FURTHER ORDERED that the Clerk of the Court shall assign this action to the

22   docket of Magistrate Judge Jeremy D. Peterson. The new case number is 1:20-cv-00172-NONE-

23   JDP. All future pleadings shall be so numbered. Failure to use the correct case number may

24   delay receipt of documents by the appropriate judicial officer.
     IT IS SO ORDERED.
25

26      Dated:     February 4, 2020                              /s/ Barbara   A. McAuliffe    _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
